 
CAPLEASE, INC.
 
DOCS® Financing Facility
 
Shares of Common Stock,
$0.01 par value
 
SALES AGREEMENT

 
October 9, 2009


DOCS® is a registered service mark of Brinson Patrick Securities Corporation

 

--------------------------------------------------------------------------------

 


THIS SALES AGREEMENT (the “Agreement”) dated as of October 9, 2009 between
Brinson Patrick Securities Corporation, having its principal office at 1515
Broadway, 11th Floor, New York, New York 10036 (the “Sales Manager”) and
CapLease, Inc., a corporation organized and existing under the laws of the State
of Maryland (the ”Company”).
 
WHEREAS, the Company desires to issue and sell through the Sales Manager shares
of its common stock, $0.01 par value (the “Stock”), on the terms set forth in
Article II below.
 
IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Sales Manager agree as follows:
 
ARTICLE I.
 
REPRESENTATIONS AND WARRANTIES
OF THE COMPANY
 
1.1           For purposes of this Agreement, unless the context requires to the
contrary, the term “Company” shall also include all significant subsidiaries (as
defined by Section 1-02 of Regulation S-X) of the Company.  The Company
represents and warrants to, and agrees with, the Sales Manager that:
 
(a)           The Company meets the requirements for use of Form S-3 under the
Securities Act of 1933, as amended (the “Act”), and the rules and regulations
thereunder (“Rules and Regulations”) and the Company is eligible to use Form S-3
for the transactions contemplated by this Agreement.  A registration statement
on Form S-3 (Registration No. 333-148653) with respect to, among other
securities, the Stock, including a form of prospectus, has been prepared by the
Company in conformity with the requirements of the Act and the Rules and
Regulations and filed with the Securities and Exchange Commission (the
“Commission”) and has become effective.  Such registration statement and
prospectus may have been amended or supplemented prior to the date hereof.  Any
such amendment or supplement was so prepared and filed, and any such amendment
or supplement filed after the effective date of such registration statement and
prior to the date hereof has become effective.  No stop order suspending the
effectiveness of such registration statement has been issued, and no proceeding
for that purpose has been instituted or, to the knowledge of the Company,
threatened by the Commission.  Copies of such registration statement and
prospectus, any such amendment or supplement and all documents incorporated by
reference therein that were filed with the Commission prior to the date hereof
have been made available to the Sales Manager.  Additionally, the Company has
filed or will file a Prospectus Supplement naming the Sales Manager as sales
manager and setting forth certain information regarding the sales to be made
through the Sales Manager.  Such registration statement, as it may have
heretofore been or (only to the extent (i) filed and declared effective by the
Commission after the date hereof and (ii) a prospectus supplement forming a part
of such registration statement and relating to the Stock to be offered and sold
pursuant to this Agreement having been filed pursuant to Rule 424 under the Act)
may hereafter be filed as amended, is referred to herein as the “Registration
Statement,” and the final form of prospectus included in the Registration
Statement, as amended or supplemented from time to time relating to the Stock,
is referred to herein as the “Prospectus.”  Any reference herein to the
Registration Statement, the Prospectus, or any amendment or supplement thereto
shall be deemed to refer to and include the documents incorporated (or deemed to
be incorporated) by reference therein, and any reference herein to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement
or Prospectus shall be deemed to refer to and include the filing after the
execution hereof of any document with the Commission deemed to be incorporated
by reference therein.
 
(b)           (1) Each part of the Registration Statement, when such part became
or becomes effective, and the Prospectus and any amendment or supplement
thereto, on the date of filing thereof with the Commission and at each
Settlement Date (as hereinafter defined), conformed or will conform in all
material respects with the requirements of the Act and the Rules and
Regulations; each part of the Registration Statement, when such part became or
becomes effective, did not or will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading; and the Prospectus and any
amendment or supplement thereto, on the date of filing thereof with the
Commission and at each Settlement Date, did not or will not include an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; except that the foregoing shall not apply to statements in
or omissions from any such document in reliance upon, and in conformity with,
written information furnished to the Company by or on behalf of the Sales
Manager, specifically for use in the Registration Statement, the Prospectus or
any amendment or supplement thereto.

 

--------------------------------------------------------------------------------

 
 
(c)           The documents incorporated by reference in the Registration
Statement or the Prospectus, or any amendment or supplement thereto, when they
become or became effective under the Act or were or are filed with the
Commission under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), as the case may be, conformed or will conform in all material respects
with the requirements of the Act or the Exchange Act, as applicable, and the
rules and regulations of the Commission thereunder.
 
(d)           The financial statements of the Company, together with the related
schedules and notes thereto, set forth or included or incorporated by reference
in the Registration Statement and Prospectus, fairly present the financial
condition of the Company as of the dates indicated and the results of
operations, changes in financial position, stockholders’ equity, and cash flows
for the periods therein specified, in conformity with generally accepted
accounting principles consistently applied throughout the periods involved
(except as otherwise stated therein).  The summary and selected financial and
statistical data included or incorporated by reference in the Registration
Statement and the Prospectus fairly present the information shown therein and,
to the extent based upon or derived from the financial statements, have been
compiled on a basis consistent with the financial statements presented
therein.  In addition, any pro forma financial statements of the Company, and
the related notes thereto, included or incorporated by reference in the
Registration Statement and the Prospectus, present fairly the information shown
therein, have been prepared in accordance with the Commission’s rules and
guidelines with respect to pro forma financial statements and have been properly
compiled on the basis described therein, and the assumptions used in the
preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein.  Furthermore, all financial statements required by Rule 3-14 of
Regulation S-X (“Rule 3-14”), if any, have been included or incorporated by
reference in the Registration Statement and the Prospectus and any such
financial statements are in conformity with the requirements of Rule 3-14.  No
other financial statements are required to be set forth or incorporated by
reference in the Registration Statement or the Prospectus under the Rules and
the Regulations.
 
(e)           McGladrey & Pullen LLP, which has expressed their opinion with
respect to the financial statements and the supporting schedules included or
incorporated by reference in the Registration Statement are and, during the
periods covered by their reports, were independent registered public accounting
firm with respect to the Company within the meaning of the Act and the
applicable rules and regulations thereunder adopted by the Commission and the
Public Company Accounting Oversight Board (United States).
 
(f)           The Company has been duly organized and is validly existing as a
corporation in good standing under the laws of the State of Maryland.  Other
than as disclosed in the Registration Statement, the Company has no material
subsidiaries and does not control, directly or indirectly, any material
corporation, partnership, limited liability company, joint venture, association
or other business organization.  The Company is duly qualified and in good
standing as a foreign corporation in each jurisdiction in which the character or
location of its assets or properties (owned, leased or licensed) or the nature
of its business makes such qualification necessary (including every jurisdiction
in which it owns or leases property), except for such jurisdictions where the
failure to so qualify would not have a Material Adverse Effect on the
Company.  For purposes of this Agreement, “Material Adverse Effect” means any
adverse effect on the business, operations, properties or financial condition of
the Company that is (either alone or together with all other adverse effects)
material to the Company and its subsidiaries taken as a whole, and any material
adverse effect on the issuance and sale of Stock by the Company contemplated
under this Agreement.  Each of the Company’s significant subsidiaries is validly
existing as a corporation, limited liability company or partnership, as
applicable, in its respective jurisdiction of formation. Schedule 1.1(f) hereto
identifies each of the Company’s subsidiaries that is a significant subsidiary
(as defined in Section 1-02 of Regulation S-X) of the Company (each, a
“Significant Subsidiary”).  All of the issued and outstanding capital stock,
limited liability company interests or partnership interests, as applicable, of
each Significant Subsidiary has been duly authorized and validly issued and, if
applicable, is fully paid and nonassessable and (except as otherwise disclosed
or incorporated by reference in the Registration Statement and the Prospectus)
is owned by the Company, directly or indirectly, free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity.  Except as
disclosed or incorporated by reference in the Registration Statement and the
Prospectus, the Company does not own, lease or license any asset or property or
conduct any business outside the United States of America.  The Company and each
of its Significant Subsidiaries has all requisite corporate partnership or
limited liability company power and authority, as applicable, and all necessary
authorizations, approvals, consents, orders, licenses, certificates and permits
of and from all governmental orders or regulatory bodies or any other person or
entity, to own, lease, license and operate its assets and properties and conduct
its business as now being conducted and as described in the Registration
Statement and the Prospectus; except for such authorizations, approvals,
consents, orders, licenses, certificates and permits the absence of which would
not have a Material Adverse Effect; and no such authorization, approval,
consent, order, license, certificate or permit contains a materially burdensome
restriction other than as disclosed in the Registration Statement and the
Prospectus.

 
2

--------------------------------------------------------------------------------

 
 
(g)           Intentionally Omitted.
 
(h)           The Company has good and marketable title to, or leasehold
interests in, all properties and assets (including, without limitation,
mortgaged assets) as described in the Registration Statement and the Prospectus
or any document incorporated by reference therein owned by the Company, free and
clear of all liens, charges, encumbrances or restrictions, except such as are
described in the Registration Statement and the Prospectus or any document
incorporated by reference therein and except such as would not have a Material
Adverse Effect on the Company.  The Company has such consents, easements,
rights-of-way or licenses (collectively, “rights-of-way”) from any person as are
necessary to conduct its business in the manner described in the Registration
Statement, except for those which if not obtained would not, singly or in the
aggregate, have a Material Adverse Effect on the Company, and none of such
rights-of-way contains any restriction that is materially burdensome to the
Company.
 
(i)           Except as set forth in the Registration Statement and the
Prospectus, the debt financing employed by the Company to acquire its portfolio
of mortgage assets is not convertible into shares of Stock of the Company or
other equity interests in the Company.
 
(j)           There is no litigation or governmental or other proceeding or
investigation before any court or before or by any public body or board pending
or, to the knowledge of the Company, threatened against, or involving the
assets, properties or businesses of the Company which would materially adversely
affect the value or the operation of any such assets or otherwise have a
Material Adverse Effect on the Company and its subsidiaries as a whole except as
described or incorporated by reference in the Registration Statement.
 
(k)           The Company maintains insurance (issued by insurers of recognized
financial responsibility) of the types and in the amounts generally deemed
adequate for its businesses and, to the knowledge of the Company, consistent
with insurance coverage maintained by similar companies in similar businesses,
including, but not limited to, insurance covering real and personal property
owned or leased by the Company against theft, damage, destruction, acts of
vandalism and all other risks customarily insured against, all of which
insurance is in full force and effect.
 
(l)           Subsequent to the respective dates as of which information is
given in the Registration Statement and the Prospectus, except as described
therein, (i) there has not been any material adverse change in the assets or
properties, business, results of operations or financial condition of the
Company, whether or not arising from transactions in the ordinary course of
business; (ii) the Company has not sustained any material loss or interference
with its assets, businesses or properties (whether owned or leased) from fire,
explosion, earthquake, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or any court or legislative or other
governmental action, order or decree; (iii) since the date of the latest balance
sheet, included or incorporated by reference in the Registration Statement and
the Prospectus, except as reflected therein, the Company has not undertaken any
liability or obligation, direct or contingent, except such liabilities or
obligations that are not material or are undertaken in the ordinary course of
business; and (iv) there has not been any transaction that is material to the
Company, except transactions in the ordinary course of business or as otherwise
disclosed in the Registration Statement and the Prospectus.

 
3

--------------------------------------------------------------------------------

 
 
(m)           There is no document or contract of a character required to be
described in the Registration Statement or the Prospectus or to be filed as an
exhibit to the Registration Statement that is not described or filed as
required.  Each document, instrument, contract and agreement of the Company
described in the Registration Statement or the Prospectus or incorporated by
reference therein or listed as exhibits to the Registration Statement is in full
force and effect and is valid and enforceable by and against the Company in
accordance with their terms, assuming the due authorization, execution and
delivery thereof by each of the other parties thereto except as otherwise
disclosed in the Registration Statement or Prospectus.  The Company is not, nor
to the knowledge of the Company is any other party, in default in the observance
or performance of any term or obligation to be performed by it under any such
agreement, and no event has occurred which with notice or lapse of time or both
would constitute such a default, which default or event would have a Material
Adverse Effect.  No default exists, and no event has occurred which with notice
or lapse of time or both would constitute a default, in the due performance and
observance of any term, covenant or condition, by the Company of any other
agreement or instrument to which the Company is a party or by which it or its
properties or business may be bound or affected, which default or event would
have a Material Adverse Effect.
 
(n)           Neither the Company nor any of its Significant Subsidiaries is in
violation of any term or provision of its charter, by-laws, partnership
agreement, or operating agreement, as applicable.  The Company is not in
violation of any franchise, license, permit, judgment, decree, order, statute,
rule or regulation, where the consequences of such violation would have a
Material Adverse Effect.
 
(o)           Neither the execution, delivery and performance of this Agreement
by the Company nor the consummation of any of the transactions contemplated
hereby (including, without limitation, the issuance and sale by the Company of
the Stock) will give rise to a right to terminate or accelerate the due date of
any payment due under, or conflict with or result in the breach of any term or
provision of, or constitute a default (or an event which with notice or lapse of
time or both would constitute a default) under, or require any consent or waiver
under, or result in the execution or imposition of any lien, charge,
encumbrance, claim, security interest, restriction or defect upon any properties
or assets of the Company pursuant to the terms of, any indenture, mortgage, deed
of trust or other agreement or instrument to which the Company is a party or by
which the Company is bound, or any of its properties are bound, or any
franchise, license, permit, judgment, decree, order, statute, rule or regulation
applicable to the Company or violate any provision of the charter or by-laws of
the Company, except for such consents or waivers which have already been
obtained and are in full force and effect.
 
(p)           All of the outstanding shares of Stock of the Company have been
duly authorized and validly issued and are fully paid and nonassessable and none
of such shares were issued in violation of any preemptive or other similar
right.  The Stock, when issued and sold pursuant to this Agreement, will be duly
authorized and validly issued, fully paid and nonassessable and will not be
issued in violation of any preemptive or other similar right.  Except as
disclosed in the Registration Statement and the Prospectus, there is no
outstanding option, warrant or other right calling for the issuance of, and
there is no commitment, plan or arrangement to issue, any capital stock of the
Company or any security convertible into or exercisable or exchangeable for such
capital stock, except for standard dividend reinvestment plans.  The Stock
conforms in all material respects to all statements relating thereto contained
in the Registration Statement and the Prospectus.  Any stock options issued by
the Company have been issued in compliance with applicable law, and the terms
and provisions of such stock options were established in compliance with
applicable law except as would not have a Material Adverse Effect.
 
(q)           Subsequent to the respective dates as of which information is
given in the Registration Statement and the Prospectus, except as (x) described
or referred to therein, or (y) are not material and are consistent with past
practice, the Company has not (i) issued any securities or incurred any
liability or obligation, direct or contingent, except such liabilities or
obligations incurred in the ordinary course of business including, without
limitation, debt financing to acquire and develop properties, (ii) entered into
any transaction not in the ordinary course of business or (iii) declared or paid
any dividend or made any distribution on any of its securities or redeemed,
purchased or otherwise acquired or agreed to redeem, purchase or otherwise
acquire any of its securities.
 
(r)           Except as disclosed in the Registration Statement and Prospectus,
no holder of any security of the Company has the right, which has not been
waived, to have any security owned by such holder included in the Registration
Statement or any right to demand registration of any security owned by such
holder.

 
4

--------------------------------------------------------------------------------

 
 
(s)           All necessary corporate action has been duly and validly taken by
the Company to authorize the execution, delivery and performance of this
Agreement and the issuance and sale of the  Stock by the Company except for blue
sky filings and New York Stock Exchange listing application, which to the extent
required, will be completed prior to any applicable sales.  This Agreement has
been duly and validly authorized, executed and delivered by the Company and
constitutes and will constitute the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.  Except
for “blue sky” filings or Trading Market listing applications to be filed
pursuant hereto, each approval, consent, order, authorization, designation,
declaration or filing by or with any regulatory, administrative or other
governmental body necessary in connection with the execution and delivery by the
Company of this Agreement and the consummation of the transactions contemplated
hereby and the issuance and sale of the Stock by the Company has been obtained
or made and is in full force and effect.  The Company will use its reasonable
best efforts to cause the Stock to be listed for trading on the Trading
Market.  For purposes of this Agreement, the “Trading Market” is the New York
Stock Exchange, Inc.
 
(t)           The Company has not incurred any liability for a fee, commission
or other compensation on account of the employment of a broker or finder in
connection with the transactions contemplated by this Agreement other than as
contemplated hereby or as described in the Registration Statement.
 
(u)           The Company is conducting its business in compliance with all
applicable laws, rules and regulations of the jurisdictions in which it is
conducting business, including, without limitation, the Americans with
Disabilities Act of 1990 and all applicable local, state and federal employment,
truth-in-advertising, franchising and immigration laws and regulations, except
where the failure to be so in compliance would not have a Material Adverse
Effect.
 
(v)           No transaction has occurred between or among the Company and any
of its officers or directors or any affiliate or affiliates of any such officer
or director that is required to be described in and is not adequately described
in the Registration Statement and the Prospectus.
 
(w)           The Company has not taken, nor will it take, directly or
indirectly, any action designed to or which might reasonably be expected to
cause or result in, or which has constituted or which might reasonably be
expected to constitute, the stabilization or manipulation of the price of any
securities of the Company to facilitate the sale or resale of any shares of the
Stock.
 
(x)           The Company has filed all federal, state, local and foreign tax
returns that are required to be filed through the date hereof (and will file all
such tax returns when and as required to be filed after the date hereof), or has
received extensions thereof, and has paid all taxes shown on such returns to be
due on or prior to the date hereof (and will pay all taxes shown on such returns
to be due after the date hereof) and all assessments received by it to the
extent that the same are material and have become due except where the failure
to file such a return or pay such amount would not have a Material Adverse
Effect.
 
(y)           The Company has met the qualification requirements for a “real
estate investment trust” during its taxable years ending December 31, 2008 and,
based on its proposed method of operations, the Company expects to continue to
meet the requirements for qualification and taxation as a “real estate
investment trust” under the Internal Revenue Code of 1986, as amended (the
“Code”), assuming no change in the applicable underlying law.  The Company does
not know of any event that would cause or is likely to cause the Company to fail
to qualify as a “real estate investment trust” at any time.
 
(z)           The Company is, and after giving effect to the offering and sale
of the Stock, will be, exempt from regulation as an “investment company,” a
person “controlled by” an “investment company” or an “affiliated person” of or
“promoter” or “principal underwriter” for an “investment company,” as such terms
are defined in the Investment Company Act of 1940, as amended (the “Investment
Company Act”).
 
(aa)           The Company’s systems of internal accounting controls taken as a
whole are sufficient to meet the broad objectives of internal accounting control
insofar as those objectives pertain to the prevention or detection of errors or
irregularities in amounts that would be material in relation to the Company’s
financial statements; and, to the best of the Company’s knowledge, neither the
Company nor any employee or agent thereof has made any payment of funds of the
Company or received or retained any funds, and no funds of the Company have been
set aside to be used for any payment, in each case in violation of any law, rule
or regulation.

 
5

--------------------------------------------------------------------------------

 
 
(bb)           The Company is not involved in any labor dispute and, to the
knowledge of the Company, no such dispute has been threatened, except for such
disputes as would not have a Material Adverse Effect on the Company, or subject
the Company or its shareholders to any material liability or disability.
 
(cc)           Except as disclosed in the Registration Statement or the
Prospectus or any document incorporated therein, (i) there has been no storage,
disposal, generation, manufacture, refinement, transportation, handling or
treatment of toxic wastes, hazardous wastes or hazardous substances by the
Company or any of its subsidiaries (or to the knowledge of the Company, any of
their predecessors in interest) at, upon or from any of the property now or
previously owned or leased by the Company or its subsidiaries in violation of
any applicable law, ordinance, rule, regulation, order, judgment, decree or
permit or which would require remedial action under any applicable law,
ordinance, rule, regulation, order, judgment, decree or permit, except for any
violation or remedial action which would not have a Material Adverse Effect;
(ii) there has been no spill, discharge, leak, emission, injection, escape,
dumping or release of any kind onto such property or into the environment
surrounding such property of any toxic wastes, solid wastes, hazardous wastes or
hazardous substances due to or caused by the Company or any of its subsidiaries,
except for any such spill, discharge, leak emission, injection, escape, dumping
or release which would not have a Material Adverse Effect; and (iii) the terms
“hazardous wastes,” “toxic wastes” and “hazardous substances” shall have the
meanings specified in any applicable local, state, federal and foreign laws or
regulations with respect to environmental protection.
 
(dd)           There is and has been no failure on the part of the Company or,
to the knowledge of the Company, any of the Company’s directors or officers, in
their capacities as such in relation to the Company, to comply in all material
respects with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith, including without limitation
Section 402 related to loans and Sections 302 and 906 related to certificates.
 
ARTICLE II.
 
SALE AND DELIVERY OF SECURITIES
 
2.1           Sale and Delivery of Securities.
 
(a)           On the basis of the representations, warranties and agreements
herein contained, but subject to the terms and conditions herein set forth, the
Company agrees to issue and sell through the Sales Manager, as agent, and the
Sales Manager agrees to sell, as agent for the Company, on a best efforts basis,
the Stock during the term of this Agreement on the terms set forth herein.  The
Stock will be sold from time to time in amounts and at prices as directed by the
Company and as agreed to by the Sales Manager.
 
(b)           The Company or the Sales Manager may, upon notice to the other
party hereto by telephone (confirmed promptly by telecopy), at any time and from
time to time suspend the offering of Stock; provided, however, that such
suspension or termination shall not affect or impair the parties’ respective
obligations with respect to the Stock sold hereunder prior to the giving of such
notice.
 
(c)           The compensation to the Sales Manager for sales of Stock shall be
at the following commission rates: 2.0% of the gross sales price per share
(“sales proceeds”) for the first $5 million of aggregate sales proceeds raised
from the sale of Stock under this Agreement and 1.5% of sales proceeds for any
additional aggregate sales proceeds raised from the sale of Stock under this
Agreement.  The remaining proceeds, after further deduction for any transaction
fees imposed by any governmental or self-regulatory organization in respect to
such sale shall constitute the net proceeds to the Company for such Stock (the
“Net Proceeds”).
 
(d)           The Company shall open and maintain a trading account (the
“Trading Account”) at a clearing agent designated by the Sales Manager to
facilitate the transactions contemplated by this Agreement.  The Company shall,
with respect to each sale of Stock, effect delivery of the applicable number of
Stock to the Trading Account, on or before the third business day (or such other
day as is industry practice for regular-way trading) following each sale of the
Stock (each, a “Settlement Date”).  The Net Proceeds from the sale of the Stock
shall be available in the Trading Account following the settlement of the sale
on the Settlement Date.  The Sales Manager’s compensation shall be withheld from
the sales proceeds on each Settlement Date and shall be paid to the Sales
Manager.

 
6

--------------------------------------------------------------------------------

 
 
(e)           At each Settlement Date, the Company shall be deemed to have
affirmed each representation, warranty, covenant and other agreement contained
in this Agreement.  Any obligation of the Sales Manager under this Agreement
shall be subject to the continuing accuracy of the representations and
warranties of the Company herein, to the performance by the Company of its
obligations hereunder and to the continuing satisfaction of the additional
conditions specified in Article IV below.
 
(f)           If the Company shall default on its obligation to deliver shares
of Stock on any Settlement Date, the Company shall (i) hold the Sales Manager
harmless against any loss, claim or damage arising from or as a result of such
default by the Company and (ii) pay the Sales Manager any commission to which it
would otherwise be entitled absent such default.
 
ARTICLE III.
 
COVENANTS OF THE COMPANY
 
3.1           The Company covenants and agrees with the Sales Manager that:
 
(a)           As promptly as practicable after the date of this Agreement, the
Company will file a supplement to the Prospectus to permit sales of the Stock
pursuant to this Agreement.
 
(b)           During the period in which a prospectus relating to the  Stock is
required to be delivered under the Act (including any period where such
requirement is deemed satisfied pursuant to Rule 153 or Rule 172 under the Act),
the Company will notify the Sales Manager promptly of the time when any
subsequent amendment to the Registration Statement has become effective or any
subsequent supplement to the Prospectus has been filed and of any request by the
Commission for any amendment or supplement to the Registration Statement or the
Prospectus or for additional information; the Company will prepare and file with
the Commission, promptly upon the Sales Manager’s reasonable request, any
amendments or supplements to the Registration Statement or Prospectus that, in
the Sales Manager’s reasonable opinion, may be necessary or advisable in
connection with the sale of the  Stock pursuant to this Agreement; the Company
will not file any amendment or supplement to the Registration Statement or
Prospectus relating to the Stock to be sold pursuant to this Agreement unless a
copy thereof has been submitted to the Sales Manager a reasonable period of time
before the filing and the Sales Manager has not reasonably objected thereto; and
will cause any such documents to be available on EDGAR and/or on the Company’s
website at www.caplease.com (and will furnish to the Sales Manager any such
document that is not available on EDGAR or the Company’s website).  The Company
will cause each amendment or supplement to the Prospectus to be filed with the
Commission as required pursuant to the Rules and Regulations or, in the case of
any document to be incorporated therein by reference, to be filed with the
Commission as required pursuant to the Exchange Act, within the time period
prescribed.
 
(c)           The Company will advise the Sales Manager, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance by the Commission of
any stop order suspending the effectiveness of the Registration Statement, of
the suspension of the qualification of the Stock for offering or sale in any
jurisdiction, or of the initiation or threatening of any proceeding for any such
purpose; and it will promptly use its commercially reasonable efforts to prevent
the issuance of any stop order or to obtain its withdrawal if such a stop order
should be issued.
 
(d)           Within the time during which a prospectus relating to the Stock is
required to be delivered under the Act (including any period where such
requirement is deemed satisfied pursuant to Rule 153 or Rule 172 under the Act),
the Company will comply with all requirements imposed upon it by the Act and by
the Rules and Regulations, as from time to time in force, so far as necessary to
permit the continuance of sales of or dealings in the Stock as contemplated by
the provisions hereof and the Prospectus.  If during such period any event
occurs as a result of which the Prospectus, as then amended or supplemented,
would include an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
then existing, not misleading, or if during such period it is necessary to amend
or supplement the Registration Statement or Prospectus to comply with the Act,
the Company will promptly notify the Sales Manager to suspend the offering of
Stock during such period and the Company will amend or supplement the
Registration Statement or Prospectus (at the expense of the Company) so as to
correct such statement or omission or effect such compliance and will use its
commercially reasonable efforts to have any amendment or supplement to the
Registration Statement or Prospectus declared effective as soon as possible,
unless the Company has reasonable business reasons to defer public disclosure of
the relevant information.

 
7

--------------------------------------------------------------------------------

 
 
(e)           The Company will use its commercially reasonable efforts to
qualify the Stock for sale under the securities laws of such jurisdictions as
the Sales Manager designates and to continue such qualifications in effect so
long as required for the sale of the Stock, except that the Company shall not be
required in connection therewith to qualify as a foreign corporation or to
execute a general consent to service of process in any jurisdiction.
 
(f)           The Company will furnish to the Sales Manager and its legal
counsel (at the expense of the Company) copies of the Registration Statement and
the Prospectus during the period in which a prospectus relating to the Stock is
required to be delivered under the Act (including any period where such
requirement is deemed satisfied pursuant to Rule 153 or Rule 172 under the Act),
in each case as soon as available and in such quantities as the Sales Manager
may from time to time reasonably request.  The Company will take such action as
to enable the conditions set forth in Rule 153(b) to be satisfied at all times
that the Sales Agent is selling Stock.
 
(g)           The Company will make generally available to its security holders
as soon as practicable, but in any event not later than 15 months after the end
of the Company’s current fiscal quarter, an earnings statement (which need not
be audited) covering a 12-month period that satisfies the provisions of Section
11(a) of the Act and Rule 158 of the Rules and Regulations.
 
(h)           The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, will pay all of its
expenses incident to the performance of its obligations hereunder (including,
but not limited to, any transaction fees imposed by any governmental or
self-regulatory organization with respect to transactions contemplated by this
Agreement and any blue sky fees) and will pay the expenses of printing all
documents relating to the offering.  In addition, without limiting the
foregoing, the Company will pay, or reimburse the Sales Manager for, any filing
fees incurred by the Sales Manager in connection with filings required to be
made by the Sales Manager under FINRA Rule 5110, the Corporate Financing Rule.
 
(i)           The Company shall use its commercially reasonable efforts to list,
subject to notice of issuance, the Stock on each applicable Trading Market.
 
(j)           The Company will apply the Net Proceeds from the sale of the Stock
as set forth in the Prospectus.
 
(k)           Intentionally Omitted.
 
(l)           The Company will, at any time during the term of this Agreement,
as supplemented from time to time, advise the Sales Manager immediately after it
shall have received notice or obtain knowledge thereof, of any information or
fact that would alter or affect any opinion, certificate, letter and other
document provided to the Sales Manager pursuant to Article IV below.
 
(m)           Each time that (i) the Registration Statement or the Prospectus
shall be amended or supplemented or (ii) there is filed with the Commission any
document incorporated by reference into the Prospectus (other than a Current
Report or Form 8-K unless the Sales Manager shall otherwise request), the
Company shall (unless the Company is not then selling Stock through the Sales
Manager and has not requested the Sales Manager to sell Stock) furnish or cause
to be furnished to the Sales Manager forthwith a certificate dated the date of
filing with the Commission of such amendment, supplement or other document, the
date of effectiveness of amendment, as the case may be, in form satisfactory to
the Sales Manager to the effect that the statements contained in the
certificates referred to in Section 4.1(f) below that were last furnished to the
Sales Manager are true and correct at the time of such amendment, supplement,
filing, as the case may be, as though made at and as of such time (except that
such statements shall be deemed to relate to the Registration Statement and the
Prospectus as amended and supplemented to such time) or, in lieu of such
certificates, certificates of the same tenor as the certificates referred to in
said Section 4.1(f) below, modified as necessary to relate to the Registration
Statement and the Prospectus as amended and supplemented to the time of delivery
of such certificate.

 
8

--------------------------------------------------------------------------------

 
 
(n)           Each time that a post-effective amendment to the Registration
Statement is declared effective or the Company files a Form 10-K, and at such
other times as may be reasonably requested by the Sales Manager, the Company
shall (unless the Company is not then selling Stock through the Sales Manager
and has not requested the Sales Manager to sell Stock) furnish or cause to be
furnished forthwith to the Sales Manager and to its legal counsel, (i) a written
opinion of Hunton & Williams LLP, counsel to the Company (“Company Counsel”), or
other counsel reasonably satisfactory to the Sales Manager, and (ii) a written
opinion of in-house counsel to the Company, each dated the date of effectiveness
of such amendment or the date of filing with the Commission of such document, as
the case may be, in form and substance satisfactory to the Sales Manager, of the
same tenor as the opinion referred to in Section 4.1(d) below, but modified as
necessary to relate to the Registration Statement and the Prospectus as amended
and supplemented to the time of delivery of such opinion.
 
(o)           Each time that a post-effective amendment to the Registration
Statement is declared effective or the Company files an Annual Report on Form
10-K, and at such other times as may be reasonably requested by the Sales
Manager, the Company shall (unless the Company is not then selling Stock through
the Sales Manager and has not requested the Sales Manager to sell Stock) cause
McGladrey & Pullen LLP, or other independent accountants then retained by the
Company, forthwith to furnish to the Sales Manager a letter, dated the date of
effectiveness of such amendment, or the date of filing of such supplement or
other document with the Commission, as the case may be, in form satisfactory to
the Sales Manager, of the same tenor as the letter referred to in Section 4.1(e)
below but modified to relate to the Registration Statement and the Prospectus,
as amended and supplemented to the date of such letter.
 
(p)           The Company represents and agrees that, unless it obtains the
prior consent of the Sales Manager (which shall not be unreasonably withheld),
and the Sales Manager represents and agrees that, unless it obtains the prior
consent of the Company (which shall not be unreasonably withheld), it has not
made and will not make any offer relating to the Stock that would constitute an
Issuer Free Writing Prospectus, or that would otherwise constitute a “free
writing prospectus” as defined in Rule 405, required to be filed with the
Commission.  The foregoing restriction shall not apply to:  (i) free writing
prospectuses other than those relating to the sale of Stock, or any follow-on
sale relating to such free writing prospectus or (ii) free writing prospectuses
pertaining to Sales of Stock pursuant to stock incentive or dividend
reinvestment plans.  Any such free writing prospectus consented to by the
Company and the Sales Manager is hereinafter referred to as a “Permitted Free
Writing Prospectus.”  The Company represents that it has treated and agrees that
it will treat each Permitted Free Writing Prospectus as an “issuer free writing
prospectus,” as defined in Rule 433 of the Act, and has complied and will comply
with the requirements of Rules 164 and 433 of the Act, as applicable to any
Permitted Free Writing Prospectus, including timely Commission filings where
required, legending and record keeping.  Notwithstanding anything to the
contrary in this Agreement, except as set forth in this Section 3.1(p), Sales
Manager acknowledges and agrees that the Company shall not be restricted by this
Agreement from offering or selling any securities other than pursuant to this
Agreement, including but not limited to pursuant to a stock incentive or
dividend reinvestment plan.
 
For the purposes of this Section, “Issuer Free Writing Prospectus” means any
“issuer free writing prospectus,” as defined in Rule 433 of the Act, relating to
the Stock in the form filed or required to be filed with the Commission or, if
not required to be filed, in the form retained in the Company’s records pursuant
to Rule 433(g) of the Act.
 
ARTICLE IV.
 
CONDITIONS OF THE SALES MANAGER’S OBLIGATIONS
 
4.1           The obligations of the Sales Manager to sell the Stock as provided
herein shall be subject to the accuracy, as of the date hereof, and as of each
Settlement Date contemplated under this Agreement, of the representations and
warranties of the Company herein, to the performance by the Company of its
obligations hereunder and to the following additional conditions:

 
9

--------------------------------------------------------------------------------

 
 
 (a)           The Registration Statement shall have been declared
effective.  No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceeding for that purpose shall have
been instituted or, to the knowledge of the Company or the Sales Manager,
threatened by the Commission, and any request of the Commission for additional
information (to be included in the Registration Statement or the Prospectus or
otherwise) shall have been complied with to the Sales Manager’s reasonable
satisfaction.
 
(b)           The Sales Manager shall not have advised the Company that the
Registration Statement or the Prospectus, or any amendment or supplement
thereto, contains an untrue statement of fact that in the Sales Manager’s
reasonable opinion is material, or omits to state a fact that in the Sales
Manager’s reasonable opinion is material and is required to be stated therein or
is necessary to make the statements therein not misleading.


(c)           Except as contemplated in the Prospectus, subsequent to the
respective dates as of which information is given in the Registration Statement
and the Prospectus, there shall not have been any material change in the capital
stock of the Company, or any material adverse change, or any development that
may reasonably be expected to cause a material adverse change, in the financial
condition, business, net worth or results of operations of the Company, or any
adverse change in the rating assigned to any securities of the Company.
 
(d)           (1)           The Sales Manager shall have received at the date of
the first sale of Stock hereunder (the “Commencement Date”) and at every other
date specified in Section 3.1(n) above and such other times as may be reasonably
requested by the Sales Manager, opinions of Company Counsel, dated as of the
Commencement Date and dated as of such other date, in the form of Schedule A
hereto.
 
(2)           The Sales Manager shall have received a letter from Company
Counsel authorizing the Sales Manager to rely on the opinion on tax matters
delivered by Company Counsel as Exhibit 8.1 to the Registration Statement.
 
(e)           On the Commencement Date and at such other dates specified in
Section 3.1(o) above and at such other times as may be reasonably requested by
the Sales Manager, the Sales Manager shall have received a “comfort letter” from
McGladrey & Pullen LLP, independent public accountants for the Company, or other
independent accountants then retained by the Company, dated the date of delivery
thereof, in form and substance satisfactory to the Sales Manager.
 
(f)           The Sales Manager shall have received from the Company a
certificate, or certificates, signed by the Chief Financial Officer and
President or Chief Executive Officer or any Vice President of the Company, dated
as of the Commencement Date and (unless the Company is not then selling Stock
through the Sales Manager and has not requested the Sales Manager to sell Stock)
dated as of the first business day of each calendar month thereafter (each, a
“Certificate Date”), to the effect that, to the best of their knowledge based
upon reasonable investigation:
 
(i)           The representations and warranties of the Company in this
Agreement are true and correct, as if made at and as of the Commencement Date or
the Certificate Date (as the case may be), and the Company has complied with all
the agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Commencement Date and each such Certificate Date
(as the case may be);
 
(ii)           No stop order suspending the effectiveness of the Registration
Statement has been issued, and no proceeding for that purpose has been
instituted or, to the knowledge of such officer after due inquiry, is
threatened, by the Commission;
 
(iii)           Since the date of this Agreement there has occurred no event
required to be set forth in an amendment or supplement to the Registration
Statement or Prospectus that has not been so set forth and there has been no
document required to be filed under the Exchange Act and the rules and
regulations of the Commission thereunder that upon such filing would be deemed
to be incorporated by reference in the Prospectus that has not been so filed;
and

 
10

--------------------------------------------------------------------------------

 
 
(iv)           Since the date of this Agreement, there has not been any material
adverse change in the assets or properties, business, results of operations or
financial condition of the Company, which has not been described in an amendment
or supplement to the Registration Statement or Prospectus (directly or by
incorporation).
 
(g)           If required, the Sales Manager’s participation in the distribution
of Stock contemplated by this Agreement shall have been reviewed and found
acceptable by the NASD pursuant to FINRA Rule 5110, the Corporate Financing
Rule.  In addition, on each Certificate Date the certificate shall also
reconfirm that the shares of Stock sold during the immediately preceding month
were duly and validly authorized by the Company and that all corporate action
required to be taken for the authorization issuance and sale of such shares of
Stock had been validly and sufficiently taken.
 
(h)           On each Settlement Date, the Company shall have furnished to the
Sales Manager such appropriate further information, certificates and documents
as the Sales Manager may reasonably request.
 
All such opinions, certificates, letters and other documents will be in
compliance with the provisions hereof only if they are reasonably satisfactory
in form and substance to the Sales Manager.  The Company will furnish the Sales
Manager with such conformed copies of such opinions, certificates, letters and
other documents, as the Sales Manager shall reasonably request.
 
ARTICLE V.
 
INDEMNIFICATION AND CONTRIBUTION
 
5.1          (a)           The Company agrees to indemnify and hold harmless the
Sales Manager and each person, if any, who controls the Sales Manager within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act, as follows:
 
(i)           against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement (or any
amendment thereto), or the omission or alleged omission therefrom of a material
fact required to be stated therein or necessary to make the statements therein
not misleading or arising out of any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus or the
Prospectus (or any amendment or supplement thereto) or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;
 
(ii)          against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission, if such settlement is effected with the written consent
of the Company; and
 
(iii)         against any and all expense whatsoever, as incurred (including,
subject to Section 5.1(c) below, the reasonable fees and disbursements of legal
counsel chosen by the Sales Manager), reasonably incurred in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue statement or omission, or any such
alleged untrue statement or omission, to the extent that any such expense is not
paid under (i) or (ii) above;
 
provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by the
Sales Manager expressly for use in the Registration Statement (or any amendment
thereto) or any preliminary prospectus or the Prospectus (or any amendment or
supplement thereto).

 
11

--------------------------------------------------------------------------------

 
 
(b)           The Sales Manager agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company who signed the
Registration Statement, and each person, if any, who controls the Company within
the meaning of Section 15 of the Act or Section 20 of the Exchange Act against
any and all loss, liability, claim, damage and expense described in the
indemnity contained in Section 5.1(a) above, as incurred, but only with respect
to untrue statements or omissions or alleged untrue statements or omissions,
made in the Registration Statement (or any amendments thereto) or any
preliminary prospectus or the Prospectus (or any amendment or supplement
thereto) in reliance upon and in conformity with written information furnished
to the Company by the Sales Manager expressly for use in the Registration
Statement (or any amendment thereto) or such preliminary prospectus or the
Prospectus (or any amendment or supplement thereto).  The total liability of the
Sales Manager under this Section 5.1(b) shall not exceed the total actual sales
price of Stock sold by the Sales Manager that is the subject of the dispute.
 
(c)           Any indemnified party that proposes to assert the right to be
indemnified under this Article V will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Article V, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from any liability that it might have to
any indemnified party except to the extent that the indemnifying party
demonstrates that the defense of such claim is materially prejudiced by the
indemnified party’s failure to give such notice.  If any such action is brought
against any indemnified party and it notifies the indemnifying party of its
commencement, the indemnifying party will be entitled to participate in and, to
the extent that it elects by delivering written notice to the indemnified party
promptly after receiving notice of the commencement of the action from the
indemnified party, jointly with any other indemnifying party similarly notified,
to assume the defense of the action, with legal counsel reasonably satisfactory
to the indemnified party, and after notice from the indemnifying party to the
indemnified party of its election to assume the defense, the indemnifying party
will not be liable to the indemnified party for any legal or other expenses
except as provided below.  The indemnified party will have the right to employ
its own legal counsel in any such action, but the fees, expenses and other
charges of such legal counsel will be at the expense of such indemnified party
unless (1) the employment of legal counsel by the indemnified party has been
authorized in writing by the indemnifying party, (2) the indemnified party has
reasonably concluded (based on the written advice of legal counsel) that there
are likely to be legal defenses available to it or other indemnified parties
that are different from or in addition to those available to the indemnifying
party, (3) a conflict exists (based on the written advice of legal counsel to
the indemnified party) between the indemnified party and the indemnifying party
(in which case the indemnifying party will not have the right to direct the
defense of such action on behalf of the indemnified party) or (4) the
indemnifying party has not in fact employed legal counsel to assume the defense
of such action within a reasonable time after receiving notice of the
commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of legal counsel will be at the expense of the
indemnifying party or parties.  It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time for all such indemnified party or parties.  All
such fees, disbursements and other charges will be reimbursed by the
indemnifying party promptly as they are incurred.  An indemnifying party will
not be liable for any settlement of any action or claim effected without its
written consent (which consent will not be unreasonably withheld).

 
12

--------------------------------------------------------------------------------

 
 
(d)           In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Article V is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or the Sales Manager, the
Company and the Sales Manager will contribute to the total losses, claims,
liabilities, expenses and damages (including any investigative, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted, but after
deducting any contribution received by the Company from persons other than the
Sales Manager, such as persons who control the Company within the meaning of the
Act, officers of the Company who signed the Registration Statement and directors
of the Company, who also may be liable for contribution) to which the Company
and the Sales Manager may be subject in such proportion as shall be appropriate
to reflect the relative benefits received by the Company on the one hand and the
Sales Manager on the other.  The relative benefits received by the Company on
the one hand and the Sales Manager on the other hand shall be deemed to be in
the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bear to the total compensation
(before deducting expenses) received by the Sales Manager from the sale of Stock
on behalf of the Company.  If, but only if, the allocation provided by the
foregoing sentence is not permitted by applicable law, the allocation of
contribution shall be made in such proportion as is appropriate to reflect not
only the relative benefits referred to in the foregoing sentence but also the
relative fault of the Company, on the one hand, and the Sales Manager, on the
other, with respect to the statements or omission which resulted in such loss,
claim, liability, expense or damage, or action in respect thereof, as well as
any other relevant equitable considerations with respect to such offering.  Such
relative fault shall be determined by reference to whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or the Sales
Manager, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or
omission.  The Company and the Sales Manager agree that it would not be just and
equitable if contributions pursuant to this Section 5.1(d) were to be determined
by pro rata allocation or by any other method of allocation, which does not take
into account, the equitable considerations referred to herein.  The amount paid
or payable by an indemnified party as a result of the loss, claim, liability,
expense or damage, or action in respect thereof, referred to above in this
Section 5.1(d) shall be deemed to include, for the purpose of this Section
5.1(d), any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or
claim.  Notwithstanding the foregoing provisions of this Section 5.1(d), the
Sales Manager shall not be required to contribute any amount in excess of the
amount by which the total actual sales price at which Stock sold by the Sales
Manager exceeds the amount of any damages that the Sales Manager has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission and no person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) will be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.  For purposes of this Section 5.1(d), any person who controls
a party to this Agreement within the meaning of the Act will have the same
rights to contribution as that party, and each officer and director of the
Company who signed the Registration Statement will have the same rights to
contribution as the Company, subject in each case to the provisions hereof.  Any
party entitled to contribution, promptly after receipt of notice of commencement
of any action against such party in respect of which a claim for contribution
may be made under this Section 5.1(d), will notify any such party or parties
from whom contribution may be sought, but the omission so to notify will not
relieve that party or parties from whom contribution may be sought from any
other obligation it or they may have under this Section 5.1(d).  No party will
be liable for contribution with respect to any action or claim settled without
its written consent (which consent will not be unreasonably withheld).
 
(e)           The indemnity and contribution provided by this Article V shall
not relieve the Company and the Sales Manager from any liability the Company and
the Sales Manager may otherwise have (including, without limitation, any
liability the Sales Manager may have for a breach of its obligations under
Article II above).
 
ARTICLE VI.
 
REPRESENTATIONS AND AGREEMENTS TO SURVIVE DELIVERY
 
6.1           All representations, warranties and agreements of the Company
herein or in certificates delivered pursuant hereto, and the agreements of the
Sales Manager contained in Article V above, shall remain operative and in full
force and effect regardless of any investigation made by or on behalf of the
Sales Manager or any controlling persons, or the Company (or any of their
officers, directors or controlling persons), and shall survive delivery of and
payment for the Stock.
 
ARTICLE VII.
 
TERMINATION
 
7.1           The Company shall have the right, by giving notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time.  Any
such termination shall be without liability of any party to any other party
except that the provisions of Section 3.1(h), Article V and Article VI above
shall remain in full force and effect notwithstanding such termination.

 
13

--------------------------------------------------------------------------------

 
 
7.2           The Sales Manager shall have the right, by giving notice as
hereinafter specified, to terminate this Agreement in its sole discretion at any
time.  Any such termination shall be without liability of any party to any other
party except that the provisions of Sections 3.1(h), Article V and Article VI
above shall remain in full force and effect notwithstanding such termination.
 
7.3           This Agreement shall remain in full force and effect unless
terminated pursuant to Section 7.1 or 7.2 above or otherwise by mutual agreement
of the parties; provided that any such termination by mutual agreement shall in
all cases be deemed to provide that Sections 3.1(h), Article V and Article VI
shall remain in full force and effect.
 
7.4           Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided that such termination shall
not be effective until the close of business on the date of receipt of such
notice by the Sales Manager or the Company, as the case may be.  If such
termination shall occur during a period when sales of Stock are being made
pursuant to this Agreement, any sales of Stock made prior to the termination of
this Agreement shall settle in accordance with the provisions of this Agreement.

 
ARTICLE VIII.
 
NOTICES
 
8.1           All notices or communications hereunder shall be in writing and if
sent to the Sales Manager shall be mailed, delivered or telecopied and confirmed
to the Sales Manager at Brinson Patrick Securities Corporation, 1515 Broadway,
11th Floor, New York, New York 10036, facsimile number (212) 453-5555,
Attention: Corporate Finance, or if sent to the Company, shall be mailed,
delivered or telecopied and confirmed to the Company at 1065 Avenue of the
Americas, New York, New York 10018, Attention: General Counsel; facsimile number
212-217-6301.  Each party to this Agreement may change such address for notices
by sending to the parties to this Agreement written notice of a new address for
such purpose.
 
ARTICLE IX.
 
MISCELLANEOUS
 
9.1           This Agreement shall inure to the benefit of and be binding upon
the Company and the Sales Manager and their respective successors and the
controlling persons, officers and directors referred to in Article V above, and
no other person will have any right or obligation hereunder.
 
9.2           This Agreement constitutes the entire agreement and supersedes all
other prior and contemporaneous agreements and undertakings, both written and
oral, between the parties hereto with regard to the subject matter hereof.
 
9.3           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS.
 
9.4           This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  The parties agree that this Agreement will be
considered signed when the signature of a party is delivered by facsimile
transmission.  Such facsimile transmission shall be treated in all respects as
having the same effect as an original signature.

 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date hereof.



 
CAPLEASE, INC.
       
By:
/s/ Paul C. Hughes
   
Name: Paul C. Hughes
   
Title: General Counsel




 
BRINSON PATRICK SECURITIES CORPORATION
       
By:
/s/ Todd Wyche
   
Name: Todd Wyche
   
Title: Managing Director

 
 
15

--------------------------------------------------------------------------------

 